DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 09/16/2020. The amendments filed on
09/16/2020 have been entered. Accordingly, claims 1 and 9 have been amended, claims 6-8 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 9 recites the phrases “determine a predetermined arrival angle range”,  “the predetermined value corresponds to the predetermined arrival range”, “the selected frequency signals less than or equal to the predetermined value have frequencies corresponding to arrival angles within the predetermined arrival angle range” in lines 20 and 
it is also unclear what measurable/quantity viable relationship the applicant intends to impart by the recitation of “corresponds” in that the predetermined value corresponds to the predetermined arrival angle range and if the applicant is intending for the recited singular predetermined value to be equal to or to numerically fall within the predetermined arrival range, as it is unclear how the predetermined value corresponds to the predetermined arrival angle range (thus being measured in degrees)—when the frequency signals are selected (% of the frequency samples as a whole) as being less than or equal to “a predetermined value (which then is indicating the quantitative unit(s) of the predetermined value is to be measured percentage level of frequency, e.g. (the number of samples that are ≤ “arbitrary value” MHz)/(total number of samples at any MHz))”.
Claim 6-8 are also rejected in light of the above rejection due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama (US20150359518, cited in the applicant’s IDS), in view of Chiang et al. (US20120179044, hereafter “Chiang”).
Regarding claims 1 and 9, Tateyama discloses an ultrasonic measurement device (“The ultrasound probe 10” [0024]) and a method of controlling an ultrasonic measurement device adapted to perform ultrasonic measurement using an ultrasonic probe:
an ultrasonic probe having a plurality of ultrasonic elements, each of the ultrasonic elements being configured to transmit a carrier wave of an ultrasonic beam and receive incoming waves of the ultrasonic beam reflected from a target (“The ultrasound probe 10 includes a plurality of ultrasound transducers (ultrasound transducing devices), each of which 
an arithmetic processor configured to 
perform a reduction process of reducing an amount of information of first signals obtained by the respective ultrasonic elements receiving the incoming waves (“FIG. 5A illustrates a configuration of the data reducing section 11 [arithmetic processor] by a sampling [reception] frequency. The echo detection data 101 sampled by the A/D converter 34 of the receiving section 4 is written to an FIFO 35 of the data reducing section 11 in synchronism with a 50 MHz sampling clock frequency. The data reducing section 11 includes an input clock frequency divider 38 and a selector 39 capable of selecting a sampling clock frequency. The data reducing section 11 can perform time interval reduction process using a clock frequency selected by the selector 39 from the echo detection data 101 written to the FIFO 35 to output the reduced calculation data 103 to the calculation section 12.” [0043]), but this embodiment does not explicitly disclose then perform a beam forming process on second signals that are obtained by performing the reduction process on the first signals to generate an ultrasonic image.
However, in an alternate embodiment, Tateyama discloses perform a beam forming process on second signals that are obtained by performing (“The phase matching calculation section 5 is a circuit performing delay and sum processing for matching the phase of the echo detection data 101 [second signals], namely, received focus processing” [0030]) the reduction process on the first signals to generate an 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Tateyama with perform a beam forming process on second signals that are obtained by performing the reduction process on the first signals to generate an ultrasonic image as taught by Tateyama in a different embodiment to provide for adaptive processing can be advantageously performed only on the necessary portions by performing speed focus processing without lowering the entire frame rate ([0063] of Tateyama).
wherein the arithmetic processor is further configured to, as part of the reduction process,
convert the first signals into a plurality of frequency signals that have respective frequencies (“The echo detection data 101 sampled by the A/D converter 34 of the receiving section 4 is written to an FIFO 35 of the data reducing section 11 in synchronism with a 50 MHz sampling clock frequency. The data reducing section 11 includes an input clock frequency divider 38…The data reducing section 11 can perform time interval reduction process using a 
determine a predetermined arrival angle range (“The phase matching calculation section 5 applies a desired focus delay to a plurality of channels of echo detection data 101 stored in a FIFO (First In First Out) 35 [part of predetermination step move forward]” [0030], “A desired [predetermined] wave arrival direction [angle range] is estimated from the thus calculated partial correlation matrix Rpxx, and based on the obtained information; an appropriate constraint condition is set to apply the DCMP method. Thereby, even when a noise component highly correlated to a desired wave is received, having the sensitivity in the noise component direction can be avoided” [0036], also see phase matching calculation to obtain ultrasound information [predetermined arrival in the range] along a desired scanline [0031-0033] and [0043]), and
select the frequency signals that have frequencies less than a predetermined value to output the second signals (“a selector 39 capable of selecting a sampling clock frequency [that have less than or equal to a predetermined value]” [0043] and “the operator can arbitrarily set the data reduction [to be less than]amount by switching the selector 39, which is a switching unit, and thus the operator can obtain an ultrasound image of a desired image quality [the second signals]” [0046] and “the PLL clock generator can change the sampling frequency to a frequency lower than the reference sampling frequency. Thus, a change to the lower sampling frequency reduces the amount of data transferred to the calculating unit” [0052]), wherein
the predetermined value corresponds to the predetermined arrival range (see the frequency set value input to the PLL in FIG. 5B and “The PLL clock generator is a device which 
unselected frequency signals having frequencies corresponding to arrival angles (see FIG. 5A, differing arrival angles from echo data coming from 101 and “The echo detection data 101 sampled by the A/D converter 34 of the receiving section 4 is written to an FIFO 35 of the data reducing section 11 in synchronism with a 50 MHz sampling clock frequency” [0043]) outside (“the PLL clock generator can change the sampling frequency to a frequency lower than the reference sampling frequency. Thus, a change to the lower sampling frequency reduces [eliminated] the amount of data transferred [output] to the calculating unit…the operator can arbitrarily set the sampling frequency using a dial of the input operation section 1 and thus can change the bit rate more flexibly than using the selector 39” [0052] and “data reduction process may be performed by truncating the lower order bits (reducing the number of bits) of the echo detection data 101 [data reduction process may be performed by truncating the lower order bits (reducing the number of bits) of the echo detection data 101]” [0054]) of the predetermined arrival angle range (“The data reducing section 11 can perform time interval reduction process using a clock frequency selected by the selector 39 from the echo detection data 101 written to the FIFO 35 to output the reduced calculation data 103 to the calculation section 12. Note that the selector 39 can be selected based on a selector switching output 106 
It is noted that although the teachings of Tateyama cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Tateyama teaches that a wide range of different embodiments can be constructed based on its disclosure ([0055]), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., [0054-0055]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been that while actually viewing an ultrasound image displayed on the image display, the operator could arbitrarily switch the number of additions of adjacent channels using the selector switching output of the transmitting/receiving control section from the input operation section.

However, in the same field of endeavor, Chiang teaches arithmetic processor configured to ("The beamformer processing system is a time domain processor that will simultaneously process the returns of a large 2D array," [0137])
convert the first signals into a plurality of frequency signals that have respective frequencies corresponding to respective arriving angles of the incoming waves with respect to the ultrasonic elements (“The array described addresses ultrasound imaging applications using a two-dimensional 2 cm×2 cm array at a frequency of 3 MHZ. The need for resolution on the order of less than half the wavelength dictates as large an aperture as possible that can be housed within a compact package. To interrogate a 90 degree scanning volume and also minimize the impact of grating lobes, an element pitch or separation of less than 0.25 mm is desirable, leading to a 80×80 element array. Using the subarray processing technique described above, a scan head with integrated subarray beamforming circuits followed by a 2nd stage near-field beamsteering/beamfocusing system provides a practical implementation” [0103]), 
the selected frequency signals less than or equal to the predetermined value have frequencies corresponding to arrival angles (“signals arriving from the direction of interest are added coherently, while those from other directions do not add coherently or cancel. The time-of-flight from the radiation source to the focal point can be calculated and stored in memory for every channel from multiple directions of arrival in parallel” [0148]) within the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tateyama with the arithmetic processor performs converting the respective frequencies corresponding to respective arriving angles of the incoming waves with respect to the ultrasonic elements and the selected frequency signals less than or equal to the predetermined value have frequencies corresponding to arrival angles within the predetermined arrival angle range as taught by Chiang to provide for a highly integrated beamformer that provide a real time processing of the entire array and will thus provide a low cost unit that can be hand carried and to provide for a 
Regarding claim 8, Tateyama, in view of Chiang, substantially discloses all the limitations of the claimed invention, specifically, Chiang discloses wherein
the arithmetic processor calculates weight based on the second signals (“the weighting function, W(ux, uy), applies more weight to regions in the array response that require side lobe reduction. The optimization method begins with no weighting (i.e., W(ux, uy)=1) and proceeds by choosing successively better weighting functions that satisfy the optimization criterion. Since the side lobes that require the greatest reduction are related to the previously computed beampattern, B(ux,uy), the weighting is chosen such that W(ux,uy)=B(ux,uy)” [0107]) and performs the beam forming process as an adaptive beam forming process in which weighted addition is performed on the second signals using the weight (“For the 256-element sparse array example, the resulting ratio is −13 dB. Using a wide bandwidth approach improves this ratio by 10 dB. Based on the preceding optimization criterion, a pseudorandom placement of the array elements was generated (FIG. 8A)” [0108]).
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama, in view of Chiang, as applied to claim 1 above, further in view of Hwang (US20120289835).

However, in the same field of endeavor, Hwang teaches wherein
the arithmetic processor performs, as a part of the reduction process, a thinning process configured to thin the first signals corresponding respectively to the ultrasonic elements in accordance with depth of the target in a test subject (“delays of the beamforming parameters [reduction process] may be selected to provide mainlobes ML11-ML15 having desired focal points [targets] (e.g., applying appropriate delays to provide beams to scan a particular depth of volume being imaged 15). Additionally, the beamforming process may involve applying appropriate weights (apodization process) to the signals received from the transducer elements of the selected aperture, such as to reduce sidelobes associated with the mainlobes. Thus, the beam forming parameters utilized in generating beams may comprise complex values such that the signal received from transducer elements may be modified both in magnitude and phase.” [0015]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tateyama and Chiang with the arithmetic processor performs, as a part of the reduction process, a thinning process configured to thin the first signals corresponding respectively to the ultrasonic elements in accordance .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tateyama, in view of Chiang and Hwang, as applied to claim 6 above, further in view of Towfiq et al. (US20090043206, hereafter “Towfiq”).
Regarding claim 7, Tateyama, in view of Chiang and Hwang, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose discloses wherein the arithmetic processor performs the thinning process by thinning the first signals based on a pitch length of the ultrasonic elements corresponding to a propagatable frequency determined based on the depth of the target in the test subject
However, in the same field of endeavor, Towfiq teaches wherein
the arithmetic processor performs the thinning process by thinning the first signals based on a pitch length of the ultrasonic elements corresponding to a propagatable frequency determined based on the depth of the target in the test subject (“As is generally accepted in the industry, spacing between the elements of a transducer row may be reduced [thinning] to reduce or avoid gaps in coverage. In the illustrated embodiment, the center-to-center spacing between transducer elements in a row, also known as the “pitch,” is 0.4 mm [length]. In some embodiments, to enhance penetration and resolution, the transducer elements are designed to be excited at 6.5 MHz to 7.5 MHz [propagatable frequency]. It will be understood by those of ordinary skill in the art that other frequencies and a different pitch can also produce acceptable results. For example, the transducer elements can transmit a pulse when excited by a frequency of between 4 MHz and 9 MHz” [0069]).
.
Response to Arguments
Rejections under 35 U.S.C. 103
Applicant’s arguments filed 09/16/2020 with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to new references or the new combination of the references being used in the current rejection. 
While in the second paragraph of page 7 applicant incorrectly asserts that 
“neither of the cited references discloses that the frequencies are selected specifically to eliminate arrival angles greater than a predetermined range”

the applicant goes on then the second paragraph of page 8 to refer 

“at least the reasons set forth in Pages 6-8 of the Response filed June 2, 2020”

However, the above pages in the response filed 06/02/2020 are not made against the rejection of combination of references and instead are made on pages 6-7 through the 1st paragraph of page 8 against Tateyama alone, with only in the applicant erroneously stating in regards to Chiang:
“is completely silent respect to an arrival angle range and eliminating frequencies outside that range”

eliminate any periodicity that would produce grating lobes that compete with the main lobe…the most efficient beam pattern at different beam angles relative to the region or volume of interest being scanned. Thus, a first pattern can utilize that illustrated in FIG. 8A, which is than switched to a second pattern for a different scan angle. This can involve selecting a transducer element within a neighborhood 880 surrounding a given element to scan at a second angle”(emphasis added); [0109] “FIG. 8B is a plot of the array performance, sensitivity versus cross range, for a 256-element sparsely-sampled array at 3 MHZ.”, Also see [0110], [0131-0132], [0133] “The receive array beam pattern is shown in FIG. 14. As stated above, the received sparse array is comprised of a 2144 elements. There are no sidelobes due to depopulating the center of the array by 256 (transmit) elements” (emphasis added), [0134-0135], [0145-0147], [0148] which discloses “a beamformer to align wavefronts that are propagating in a particular direction, signals arriving from the direction of interest are added coherently, while those from other directions do not add coherently or cancel”, [0149-0151], and in [0155] “The received signal is decoded to produce an imaging pulse with improved signal to noise ratio. The benefit of using coded signals in ultrasound imaging systems offers the use of high-resolution imaging while significantly lowering the peak acoustic power. angle modulation” (emphasis added), and see [0066], [0161-0166], and others.
	the applicant then goes on to appear to contradict themselves in the second paragraph of page 10 of the applicant’s response, by stating 
“Applicant respectfully submits that simply reducing or eliminating sample frequencies is not analogous to determining a predetermined arrival angle range a limiting unselected frequency signals having frequencies corresponding to arrival angles outside of the predetermined arrival angle range as recited in claim 1 is amended” (emphasis added)


From the first paragraph of page 6-first paragraph of page 9, the applicant submits the same arguments on pages 5-8 of the response filed 06/02/2020, that have already responded to in the previous office action mailed 08/02/2020 and therefore will not be repeated in the present office action, with the exception of remarks included below which are from the previous office action mailed 08/20/2020 to which a response from the applicant is still outstanding:
“Further, the new amendments to the claims appear to incorporate subject matter from canceled claims 2-5, which were rejected in the office action mailed 10/30/2019, to which the applicant did not provide a rebuttal to in their reply filed 12/19/2019, but rather the applicant responded by canceling aforesaid claims 2-5. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, see the rejection above, in addition to [0067-0073] of Chiang.”
	Therefore the claims remain rejected and the rejection has been made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785